                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              February 20, 2019
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

TALA BERRY                                       §
                                                 §
                       Plaintiff,                §
v.                                               §
                                                 §         CIVIL ACTION NO. H-18-4619
WAL-MART STORES TEXAS, LLC                       §
                                                 §
                       Defendant.                §

                                             ORDER

       In November 2018, Tala Berry sued Wal-Mart Stores Texas, LLC in state court, asserting

claims for negligence and premises liability. (Docket Entry No. 1-2 at 4–6). Wal-Mart removed

based on diversity jurisdiction. (Docket Entry No. 1). Berry then amended her complaint to add

Anthony Henderson, a Texas resident, as a codefendant. (Docket Entry No. 12). Wal-Mart moved

to strike the amended complaint on the ground that Berry did not ask the court for leave before

amending to add Henderson. (Docket Entry No. 13). If he is a party, diversity jurisdiction is

destroyed.

       Although Federal Rule of Civil Procedure 15(a) allows a party to amend its pleading “21

days after service of a responsive pleading or 21 days after services of a motion under Rule 12(b),

(e), or (f),” Berry must move for leave before amending her complaint to add Henderson, a

nondiverse party, whose addition destroy the court’s jurisdiction. See, e.g., Brown v. Entrust Admin.

Servs., No. H-10-5220, 2011 WL 1230275, at *2 (S.D. Tex. Mar. 30, 2011); Adey/Vandling, Ltd.

v. Am. First Ins. Co., No. A-11-CV-1007-LY, 2012 WL 534838, at *2 (W.D. Tex. Feb. 17, 2012);
Young Scholars Child Dep’t Ctr., Inc. v. Colony Ins. Co., No. 09-1924, 2010 WL 797848, at *4

(W.D. La. Mar. 1, 2010).

       The amended complaint is stricken. The parties are ordered to brief whether 28 U.S.C.

§ 1447(e) allows Berry to add Henderson, a nondiverse party, as a codefendant. Berry must move

for leave and file her brief by March 8, 2019. Wal-Mart must respond by March 22, 2019. The

initial conference is reset to March 27, 2019, at 9:30 a.m., in Courtroom 11-B.

       SIGNED on February 20, 2019, at Houston, Texas.

                                             ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                               2
